      Case
       Case18-33815
            18-33815 Document
                      Document533-12
                               382 Filed
                                     FiledininTXSB
                                               TXSBonon10/06/20
                                                        06/24/21 Page
                                                                  Page1 1ofof6 7




                        UNITED STATES BANKRUPTCY COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

IN RE:                                       §
                                             §
KOONTZ-WAGNER CUSTOM                         §             CASE NO. 18-33815
CONTROL HOLDINGS, LLC.                       §             (Chapter 7)
    Debtor                                   §             JUDGE ISGUR

              TRUSTEE’S MOTION TO COMPROMISE CONTROVERSY

       This motion seeks an order that may adversely affect you. If you oppose the motion,
       you should immediately contact the moving party to resolve the dispute. If you and
       the moving party cannot agree, you must file a response and send a copy to the
       moving party. You must file and serve your response within 21 days of the date this
       was served on you. Your response must state why the motion should not be granted.
       If you do not file a timely response, the relief may be granted without further notice
       to you. If you oppose the motion and have not reached an agreement, you must
       attend the hearing. Unless the parties agree otherwise, the court may consider
       evidence at the hearing and may decide the motion at the hearing.

       Represented parties should act through their attorney.

TO THE HONORABLE MARVIN ISGUR, UNITED STATES BANKRUPTCY JUDGE:

       Rodney Tow, Trustee, files this Motion to Compomise with United Coatings

Technologies, Inc., and in support thereof would show this Court as follows:

                                         Jurisdiction

1.     This Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1334 and 28 U.S.C.

       § 157. This is a core proceeding under 28 U.S.C. §§ 157(b)(2)(0).

2.     Venue in the Southern District of Texas, Houston Division is proper pursuant to 28

       U.S.C. §1401.

                                 Applicable Bankruptcy Rule

3.     Pursuant to Bankruptcy Rule 9019, the Trustee seeks an Order authorizing the Trustee to

       enter a compromise and settlement with United Coatings Technolgies, Inc.



Trustee’s Motion to Compromise Controversy                                 Page 1
      Case
       Case18-33815
            18-33815 Document
                      Document533-12
                               382 Filed
                                     FiledininTXSB
                                               TXSBonon10/06/20
                                                        06/24/21 Page
                                                                  Page2 2ofof6 7




                                 Relevant Factual Background

4.     On July 11, 2018 (the “Petition Date”), the Debtor filed a voluntary petition for relief

       under chapter 7 of the Bankruptcy Code.

5.     Rodney Tow was duly elected Chapter 7 Trustee, qualified, and continues to act in that

       capacity.

6.     On July 6, 2020, the Trustee filed his Trustee’s Original Complaint (the “Complaint”) to

       Avoid and Recover Transfers Pursuant to 11 U.S.C. §§547 and 550, and for Other Relief

       against United Coatings Technologies, Inc., (“Defendant”) in Adversary Proceeding No.

       20-03255.

7.     The Summons and Complaint were mailed out to the Defendant on July 14, 2020.

8.     The Defendant’s answer date to the Complaint has been extended by Court Order to

       October 13, 2020.

                             Terms of the Settlement Agreement


9.     In the Complaint the Trustee is demanding the return of $265,310.59 in preference

       payments paid to the Defendant by the Debtor within the 90 days prior to the Petition

       Date.

10.    Counsel for the Defendant provided proof of new value provided to the Debtor in the

       amount of $205,410.99 as an offset of the preference payments, leaving a balance of

       $59,899.60 owed to the Estate.

11.    After negotiations, the Trustee has agreed, with this Court’s approval, to settle this matter

       for the receipt of $15,000.00 from the Defendant, a 25% recovery. Defendant provided

       to the Trustee information regarding the small business nature of the Defendant and the

       impact the COVID-19 pandemic has had on that business. The Trustee, in his business


Trustee’s Motion to Compromise Controversy                                  Page 2
      Case
       Case18-33815
            18-33815 Document
                      Document533-12
                               382 Filed
                                     FiledininTXSB
                                               TXSBonon10/06/20
                                                        06/24/21 Page
                                                                  Page3 3ofof6 7




       judgment, believes that givng a 75% discount to the Defendant is prudent to have this

       matter settled without protracted litigation. The Trustee understands that a judgment for

       the full amount of the preference payments would render the Defendant insolvent and

       potentially forced to file its own Chapter 7 Proceeding.

12.    The Trustee has further agreed to allow satisfaction of payment in the form of three

       separate installments of $5,000.00 to paid by Defendant to the Trustee on or before the

       expiration of six months from the date of the Court’s approval of this compromise.

                                   Arguments & Authorities

13.    The Trustee has exercised his business judgment in determining to enter into this

       Compromise. The Compromise provides the estate a net recovery which is greater than

       any net recovery the Debtor's estate could realize in litigation while saving litigation

       costs, litigation risks, and the delay of collection that would be required to litigate with

       the Defendant. It also precludes the Defendant from filing its own Chapter 7 Bankruptcy

       as a judgment equal to the remaining preference balance would render the Defendant

       insolvent.

14.    The standard for the approval of the Compromise is well settled. To meet the requirement

       for the Court's approval of a settlement under Bankruptcy Rule 9019, the Compromise

       must be in the "best interest of the Debtor's estate." See In re Foster Mortgage Corp., 68

       F.3d 914, 917 (5th Cir. 1995); In re Jackson Brewing Co., 624 F.2d 599, 602 (5th Cir.

       1980).

15.    Moreover, approval of any settlement is within the sound discretion of the Court. The

       burden of establishing the fairness of the Compromise rests on the proponents of any

       compromise.     However, the Trustee is not required to present a full mini-trial or



Trustee’s Motion to Compromise Controversy                                  Page 3
      Case
       Case18-33815
            18-33815 Document
                      Document533-12
                               382 Filed
                                     FiledininTXSB
                                               TXSBonon10/06/20
                                                        06/24/21 Page
                                                                  Page4 4ofof6 7




       evidentiary hearing to adjudicate the issues being settled. When determining whether to

       approve the Compromise, this Court "is not to decide the numerous questions of law and

       fact raised" by the Compromise, but instead is "to canvass the issues and see whether the

       settlement falls below the lowest point in the range of reasonableness." See e.g., In re

       W.T. Grant, Co., 699 F.2d 599, 608 (2d Cir.1983), cert.denied, Cosoff v. Rodman, 464

       U.S. 822 (1983).

16.    The United States Supreme Court has dictated the following factors for the Court to

       weigh in determining the reasonableness of any compromise or settlement:

       a.      The probabilities of ultimate success should the claim be litigated;

       b.      An educated estimate of (i) the complexity, expense, and likely duration of the

               litigation, (ii) possible difficulties of collecting on any judgment that might be

               obtained; and (iii) all other factors relevant to a full and fair assessment of the

               wisdom of the proposed compromise; and,

       c.      The comparison of the terms of the settlement and compromise with the likely

               rewards of litigation.

Protective Comm. for Independent Stockholders of TMT Trailer Ferry, Inc. v. Anderson, 390

U.S. 414, 424-25 (1968).

17.    The Trustee believes that he would be successful in the litigation. The Defendant clearly

       received the preferential payments within the meaning of 11 U.S.C. §547(b) and also is

       entitled to offset the amount of new value the Debtor received during that period pursuant

       to 11 U.S.C. §547(c).

18.    This Compromise brings the estate $15,000.00 of a possible $59,899.60 without the risks,

       costs, and delay of litigation.



Trustee’s Motion to Compromise Controversy                                  Page 4
      Case
       Case18-33815
            18-33815 Document
                      Document533-12
                               382 Filed
                                     FiledininTXSB
                                               TXSBonon10/06/20
                                                        06/24/21 Page
                                                                  Page5 5ofof6 7




19.    Litigation would entail significant expense in trial preparation and prosecution and would

       not guarantee success. The Compromise guarantees success.

20.    When considering the risks as compared to the potential rewards, the Compromise is by

       far the best decision for the estate as it resolves all of the issues in Adversary No. 20-

       03255.

21.    Based on the information provided in this Motion, the Trustee and United Coatings

       Technologies, Inc. respectfully request this Court to approve the Compromise as set forth

       in this Motion.

       WHEREFORE, PREMISES CONSIDERED, Rodney Tow, Trustee, prays that this

Court enter an order approving the Motion to Compromise, and for such other and further relief,

at law and in equity, as this Court deems just.

Dated: October 6, 2020                        Respectfully submitted,

                                              COOPER & SCULLY, P.C.

                                              /s/Julie M. Koenig                   .
                                              Julie M. Koenig
                                              SBA# 14217300
                                              815 Walker, Suite 1040
                                              Houston, Texas 77002
                                              713/236-6800
                                              Julie.Koenig@cooperscully.com

                                              Special Counsel for Rodney D. Tow, Chapter
                                              7 Trustee for Koontz-Wagner Custom Control
                                              Holdings LLC




Trustee’s Motion to Compromise Controversy                                Page 5
      Case
       Case18-33815
            18-33815 Document
                      Document533-12
                               382 Filed
                                     FiledininTXSB
                                               TXSBonon10/06/20
                                                        06/24/21 Page
                                                                  Page6 6ofof6 7




                                       Certficate of Sevice

         I hereby certify that on October 6, 2020, a true and correct copy of the foregoing has been
served on (i) all parties registered to receive ECF notification in the above captioned case, (ii) by
first class mail on all parties on the Second Revised Limited Mailing List [ECF No. 198] via
certificateofservice.com; and (iii) the following parties by first class mail or email:

United Coatings Technologies, Inc.
c/o John Sample
909 Fannin Street, 37th Floor
Houston, Texas 77010
John.Sample@diamondmccarthy.com

United Coatings Technologies, Inc.
c/o Mark Huffer
60866 Whispering Hills Dr.
South Bend, IN 46614


                                                      By: /s/ Julie M. Koenig
                                                             Julie M. Koenig




Trustee’s Motion to Compromise Controversy                                   Page 6
      Case
      Case18-33815
           18-33815 Document
                    Document533-12
                             382-1 Filed
                                   FiledininTXSB
                                            TXSBon
                                                 on10/06/20
                                                    06/24/21 Page
                                                             Page17of
                                                                    of17




                        UNITED STATES BANKRUPTCY COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

IN RE:                                        §
                                              §
KOONTZ-WAGNER CUSTOM                          §               CASE NO. 18-33815
CONTROL HOLDINGS, LLC.                        §               (Chapter 7)
    Debtor                                    §               JUDGE ISGUR

  ORDER GRANTING TRUSTEE’S MOTION TO COMPROMISE CONTROVERSY
                      [Refers to Docket No. ]

       Came on for consideration the Trustee’s Motion to Compromise Controversy with United

Coatings Technologies, Inc. (the “Motion”). No response in opposition to the Motion has been

filed and the time for filing same has passed.     The Court has considered the Motion and has

determined that the relief sought therein should be granted. It is therefore,

       Ordered that the Trustee’s Motion to Compromise Controversy with United Coatings

Technologies, Inc. is hereby approved. It is further,

       Ordered that United Coatings Technologies, Inc. shall pay the sum of $15,000.00 to the

Estate within six months after entry of this Order in full satisfaction of all claims and causes of

action in Adversary Proceeding No. 20-03255; it is further,

       Ordered that this Compromise satisfies all outstanding issues in Adversary Proceeding

No. 20-03255 and all relief not granted herein is denied. It is further,

       Ordered that the Trustee is authorized to sign any and all documentation necessary to

carry out the provisions of this Order.

       Signed this ___ day of _____________ 2020.

                                              _______________________________________
                                              MARVIN ISGUR,
                                              UNITED STATES BANKRUPTCY JUDGE




Trustee’s Motion to Compromise Controversy                                  Page 7
